1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   ISSAM LAJIN,                                            Case No.: 19cv52-MMA (BLM)
12                                          Plaintiff,
                                                             ORDER GRANTING MOTION TO
13   v.                                                      DISMISS
14   DAVID M. RADEL, et al.,
15                                      Defendants.          [Doc. No. 3]
16
17          Defendants David M. Radel, Kevin K. McAleenan, and William P. Barr1
18   (collectively, “Defendants”) move to dismiss Plaintiff Issam Lajin’s (“Plaintiff”)
19   Complaint for mandamus relief filed under the U.S. Citizen and Immigration Service
20   statute pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). Doc. No. 3-1
21   (“Mtn.”). Plaintiff filed a response in opposition [Doc. No. 5 (“Oppo.”)], to which
22   Defendants replied [Doc. No. 7 (“Reply”)]. The Court found the matter suitable for
23   determination on the papers and without oral argument pursuant to Civil Local Rule
24   7.1.d.1. Doc. No. 6. For the reasons set forth below, the Court GRANTS Defendants’
25   motion to dismiss.
26
27
     1
      Kevin K. McAleenan is substituted for Kirstjen Nielson and William P. Barr is substituted for Matthew
28   G. Whitaker, who were named in the Complaint. See Fed. R. Civ. P. 25(d).

                                                         1
                                                                                         19cv52-MMA (BLM)
1                                               BACKGROUND2
2           Plaintiff Issam Lajin came to the United States from Syria as an F-1 student on
3    June 11, 2013. Compl. ¶ 5. On December 24, 2015, Plaintiff filed an application for
4    asylum and withholding of removal, asserting a fear of returning to Syria due to his
5    religious sect and religious beliefs, political opinion, and membership in a particular
6    social group as a medical doctor. Compl. ¶ 6. Since then, Plaintiff has not received an
7    asylum interview and the U.S. Citizenship and Immigration Services (“USCIS”) has not
8    adjudicated his application. Compl. ¶ 12.
9           Based on the foregoing, Plaintiff brings claims against Defendants for violations of
10   the Immigration and Nationality Act (“INA”) and the Administrative Procedure Act
11   (“APA”), and asserts that he is entitled to relief under the Mandamus Act. Compl. ¶ 18.
12   Plaintiff also contends the USCIS policy that prioritizes interviewing applicants with
13   newer filings and working back towards older filings is arbitrary, capricious and
14   inherently unfair, and violates Plaintiff’s due process rights. Compl. ¶¶ 10-16.
15                                            LEGAL STANDARDS
16   A.     Rule 12(b)(1)
17          Pursuant to Rule 12(b)(1), a party may seek dismissal of an action for lack of
18   subject matter jurisdiction “either on the face of the pleadings or by presenting extrinsic
19   evidence.” Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003);
20   see also White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). A jurisdictional attack
21   pursuant to Rule 12(b)(1) may be facial or factual. White, 227 F.3d at 1242. “In a facial
22   attack, the challenger asserts that the allegations contained in the complaint are
23   insufficient on their face to invoke federal jurisdiction. By contrast, in a factual attack,
24   the challenger disputes the truth of the allegations that, by themselves would otherwise
25
26
27   2
       Because this matter is before the Court on a motion to dismiss, the Court must accept as true the
     allegations set forth in the complaint. See Hosp. Bldg. Co. v. Trs. of Rex Hosp., 425 U.S. 738, 740
28   (1976).

                                                         2
                                                                                            19cv52-MMA (BLM)
1    invoke federal jurisdiction.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th
2    Cir. 2004). “If the challenge to jurisdiction is a facial attack . . . the plaintiff is entitled to
3    the safeguards similar to those applicable when a Rule 12(b)(6) motion is made.” San
4    Luis & Delta-Mendota Water Auth. v. U.S. Dep’t of the Interior, 905 F. Supp. 2d 1158,
5    1167 (E.D. Cal. 2012) (internal citation and quotation omitted).
6    B.     Rule 12(b)(6)
7           A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint. Navarro
8    v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A pleading must contain “a short and plain
9    statement of the claim showing that the pleader is entitled to relief . . .” Fed. R. Civ. P.
10   8(a)(2). However, plaintiffs must also plead “enough facts to state a claim to relief that is
11   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Fed. R. Civ.
12   P. 12(b)(6). The plausibility standard thus demands more than a formulaic recitation of
13   the elements of a cause of action, or naked assertions devoid of further factual
14   enhancement. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Instead, the complaint “must
15   contain sufficient allegations of underlying facts to give fair notice and to enable the
16   opposing party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.
17   2011).
18          In reviewing a motion to dismiss under Rule 12(b)(6), courts must assume the truth
19   of all factual allegations and must construe them in the light most favorable to the
20   nonmoving party. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996).
21   The court need not take legal conclusions as true merely because they are cast in the form
22   of factual allegations. Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir. 1987).
23   Similarly, “conclusory allegations of law and unwarranted inferences are not sufficient to
24   defeat a motion to dismiss.” Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998).
25          Where dismissal is appropriate, a court should grant leave to amend unless the
26   plaintiff could not possibly cure the defects in the pleading. Knappenberger v. City of
27   Phoenix, 566 F.3d 936, 942 (9th Cir. 2009).
28   //

                                                      3
                                                                                       19cv52-MMA (BLM)
1                                               DISCUSSION
2          Defendants move to dismiss Plaintiff’s complaint on five grounds: (1) the Court
3    lacks subject matter jurisdiction; (2) Plaintiff fails to state a claim under the APA; (3)
4    Plaintiff fails to state a claim under the Mandamus Act; (4) Plaintiff fails to state a due
5    process claim; and (5) Plaintiff presents a non-justiciable political question. See
6    generally, Mtn. The Court declines to analyze the political question argument in light of
7    its rulings on the first four arguments.
8    A.    Subject Matter Jurisdiction
9          Defendants contend this Court lacks subject matter jurisdiction because the INA
10   “creates no substantive or procedural right upon which Plaintiff can base his action.”
11   Mtn. at 17. The INA contains two provisions establishing timing guidelines for the
12   adjudication of asylum applications. First, “in the absence of exceptional circumstances,
13   the initial interview or hearing on the asylum application shall commence not later than
14   45 days after the date an application is filed[.]” 8 U.S.C. § 1158(d)(5)(A)(ii). Second,
15   “in the absence of exceptional circumstances, final administrative adjudication of the
16   asylum application, not including administrative appeal, shall be completed within 180
17   days after the date an application is filed.” Id. § 1158(d)(5)(A)(iii).
18         Here, it appears that Plaintiff’s primary theory of relief is based on Defendants’
19   violation of § 1158(d)(5)(A)(ii) by not conducting an initial interview in the
20   approximately three and a half years his application has been pending. However, the
21   INA provides that “[n]othing in this subsection shall be construed to create any
22   substantive or procedural right or benefit that is legally enforceable by any party against
23   the United States or its agencies or officers or any other person. Id. § 1158(d)(7).
24   Plaintiff avers that this “merely points out that, given that asylum is discretionary in
25   nature, no applicant can compel the granting of the benefit.” Oppo. at 15. Courts in the
26   Ninth Circuit that have addressed § 1158(d)(7) have declined to conclude that a private
27   right of action exists. Ms. L. v. United States Immigration & Customs Enforcement, 302
28   F. Supp. 3d 1149, 1168 (S.D. Cal. 2018) (“Absent any authority that a private right of

                                                    4
                                                                                   19cv52-MMA (BLM)
1    action exists [under § 1158(d)(7)], the Court grants Defendants’ motion to dismiss this
2    claim.”); Liuqing Zhu v. Cissna, No. CV 18-9698 PA (JPRx), 2019 U.S. Dist. LEXIS
3    68043, at *6-7 (C.D. Cal. Apr. 22, 2019) (collecting cases in the Central District of
4    California that have held that asylum applicants lack a private right of action to enforce
5    the timing requirements of § 1158(d)(5)(A)); Ou v. Johnson, No. 15-cv-03936-BLF, 2016
6    U.S. Dist. LEXIS 191685, at * 3-5 (N.D. Cal. Feb. 16, 2016) (“Under § 1158, there is no
7    private right of action.”). Courts outside the Ninth Circuit have likewise concluded that
8    no private right of action exists under § 1158(d)(7). Ivantchouk v. United States Attorney
9    General, 417 F. App’x 918, 921-22 (11th Cir. 2011) (“Nothing in § 1158(d) creates a
10   private right of action against the government.”); L.M. v. Johnson, 150 F. Supp. 3d 202,
11   209-10 (E.D.N.Y. 2015) (noting that § 1158(d)(7) “does make clear that Plaintiffs do not
12   have a private right of action under the INA itself”).
13          Accordingly, § 1158(d)(7) “states that the asylum-related timeframes contained
14   within the INA are not legally enforceable rights. In other words, while Section
15   1158(d)(7) does not strip this court of subject matter jurisdiction or preclude judicial
16   review, it does make clear that Plaintiff[] do[es] not have a private right of action under
17   the INA itself.” L.M., 150 F. Supp. 3d at 210. Thus, Plaintiff may raise his claim in this
18   court, “but the INA provides [him] no relief[.]” Id.
19   B.     Failure to State A Claim
20          Even without the statutory bar to private rights of action to enforce the timing
21   guidelines of § 1158(d)(5)(A), Plaintiff has failed to state a claim under the APA, the
22   Mandamus Act, and the due process clause.3
23   //
24
25
26   3
       Defendants submit a declaration from the Chief of the Asylum Division within the USCIS, U.S.
     Department of Homeland Security, to support their motion. Doc. No. 3-2. The Court does not rely on
27   the declaration because “[i]n ruling on a 12(b)(6) motion, a court may generally consider only
     allegations contained in the pleadings, exhibits attached to the complaint, and matters properly subject to
28   judicial notice.” Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007).

                                                          5
                                                                                             19cv52-MMA (BLM)
1          1.     Administrative Procedures Act
2          The APA requires an administrative agency to adjudicate “a matter presented to it”
3    within a “reasonable time.” 5 U.S.C. § 555(b). Where an agency fails to do so, a
4    “reviewing court shall compel agency action unlawfully or unreasonably delayed.”
5    5 U.S.C. § 706(1). “A court can compel agency action under [5 U.S.C. § 706(1)] only if
6    there is ‘a specific, unequivocal command’ placed on the agency to take a ‘discrete
7    agency action,’ and the agency has failed to take that action.” Vietnam Veterans of Am. v.
8    Cent. Intelligence Agency, 811 F.3d 1068, 1075 (9th Cir. 2016) (quoting Norton v. S.
9    Utah Wilderness Alliance, 542 U.S. 55, 63-64 (2004)).
10         Assuming without deciding that the 45-day rule is a specific, unequivocal
11   command, the Court finds that Defendants have not unreasonably delayed in complying
12   with the command. Courts in the Ninth Circuit apply the following six factors set forth in
13   Telecomms. Research and Action Ctr. v. FCC, 750 F.2d 70 (D.C. Cir. 1984) (the “TRAC
14   factors”) to determine whether an agency’s delay is unreasonable: (1) the time agencies
15   take to make decisions must be governed by a rule or reason; (2) where Congress has
16   provided a timetable or other indication of the speed with which it expects the agency to
17   proceed in the enabling statute, that statutory scheme may supply content for this rule of
18   reason; (3) delays that might be reasonable in the sphere of economic regulation are less
19   tolerable when human health and welfare are at stake; (4) the court should consider the
20   effect of expediting delayed action on agency activities of a higher or competing priority;
21   (5) the court should also take into account the nature and extent of the interests
22   prejudiced by delay; and (6) the court need not find any impropriety lurking behind
23   agency lassitude in order to hold that agency action is unreasonably delayed. TRAC, 750
24   F.2d at 80; see also Brower v. Evans, 257 F.3d 1058, 1068 (9th Cir. 2001).
25         In considering the first and second factors, the Court looks to USCIS’s policy
26   regarding asylum interview scheduling. According to the Complaint, since January 2018,
27   the priority for reviewing asylum applications is based on a last in, first out basis.
28   Compl. ¶ 10. In other words, the most recently filed applications are adjudicated before

                                                    6
                                                                                   19cv52-MMA (BLM)
1    earlier filed applications. Id. While Congress has specified that the initial interview
2    should commence within 45 days, and a final adjudication shall be completed within 180
3    days, the plain language of § 1158(d)(5)(A) clarifies that the timing requirements are not
4    mandatory. 8 U.S.C. § 1158(d)(5)(A). Moreover, the last in, first out policy sets forth a
5    “rule of reason” for the adjudication of asylum applications. Thus, the first and second
6    factors favor Defendants even though Plaintiff’s application has been pending for roughly
7    three and a half years.
8          The third and fifth factors also favor Defendants. Here, the Complaint is
9    completely devoid of any facts establishing a risk to human health and welfare or
10   prejudice to Plaintiff. Plaintiff only makes the bare allegation that he “has been greatly
11   damaged by the failure of . . . each Defendant to act in accord with his or her respective
12   duties under the law.” Compl. ¶ 17. In opposition to Defendants’ motion, Plaintiff
13   contends he will be subjected to “further anxiety, worry, [and] psychological depression”
14   while waiting for his application to be adjudicated. Oppo. at 16. He further contends
15   waiting will “outlast[] his bona fide, compelling reasons for seeking asylum in the first
16   place (the repressive, corrupt dictatorship of Bashar al-Assad will soon enter its 19th year
17   in Syria).” Id. This may render his application “‘stale’ and ‘remote.’” Id. at 19.
18   Defendants counter that “[t]here is no statutory or regulatory provision that calls for the
19   denial of a pending application based on the passage of time” and that “[a]t the time of
20   adjudication, an asylum officer does not consider whether country conditions have
21   changed such that the applicant no longer has a basis to fear the persecution.” Reply at 5
22   (citing 8 C.F.R. § 208.13(b)(1)(i)(A)). Plaintiff also explains that even though he is a
23   medical doctor, he has been unable to obtain admittance to a hospital residency program
24   in the United States because “he does not possess permanent . . . status in the United
25   States.” Oppo. at 16. Instead, Plaintiff works as a “clinical documentation education
26   specialist under the supervision of a registered nurse at a local medical center.” Id. Thus,
27   he contends he cannot “secure tenured employment as a medical doctor, . . . secure credit
28   and loans for further education, home purchase, automobile purchase, etc.” Id. at 19.

                                                   7
                                                                                  19cv52-MMA (BLM)
1    The Court notes that Plaintiff is permitted to live in the United States without fear of
2    being removed to his home country before the final adjudication of his asylum
3    application and can apply for employment authorization during the pendency of the
4    application. 8 U.S.C. § 1158(d)(2); 8 C.F.R. § 208.7(a); MTD at 11-12. Plaintiff
5    contends this is irrelevant, but the Court finds that Plaintiff is able to live his life during
6    the delay without the additional concern of removal or inability to work. See Oppo. at
7    20. Although Plaintiff may not be able to work in his desired profession or make certain
8    purchases, the risk to human health and welfare and potential prejudice to Plaintiff
9    resulting from delay in the processing of his asylum application favors denying relief.
10         Under the fourth factor, the D.C. Circuit has stated that a judicial order compelling
11   agency action is improper where “‘putting [an individual] at the head of the queue
12   [would] simply move[] all others back one space and produce[] no net gain.’” Mashpee
13   Wampanoag Tribal Council, Inc. v. Norton, 336 F.3d 1094, 1100 (D.C. Cir. 2003)
14   (quoting In re Barr Laboratories, Inc., 930 F.3d 72, 75 (D.C. Cir. 1991)). Here, Plaintiff
15   seeks to expedite the review of his asylum application. See generally, Compl. Plaintiff
16   has not alleged the relief requested could result in a “net gain” among USCIS’s other
17   activities of competing priorities. See id.; see also Oppo. at 20 (conceding that this factor
18   “may slightly favor Defendants”). Were the Court to grant the relief Plaintiff requests, it
19   would merely prioritize his application over those of others who have not, or could not,
20   file their own petitions for mandamus relief. See MTD at 21 (arguing judicial
21   intervention would “increase the likelihood that only applicants with the means to hire
22   counsel will obtain preferential treatment in the adjudication process.”). As indicated by
23   the last in, first out policy, the delay which Plaintiff has experienced in the processing of
24   his application is common among all similarly situated applicants. See Compl. ¶¶ 10-11.
25   Thus, this factor weighs against granting relief, and in favor of dismissing the Complaint.
26         Finally, the Court considers whether there is any impropriety in the delay of
27   Plaintiff’s application. Plaintiff avers that this factor weighs in his favor because
28   “Defendants cannot realistically project when or if the Agency will adjudicate the asylum

                                                     8
                                                                                     19cv52-MMA (BLM)
1    application.” Oppo. at 20. However, Plaintiff concedes that there is a substantial backlog
2    of affirmative asylum applications that is stretching the agency’s resources. Id. at 7-9;
3    see also Compl. ¶ 14 (“[T]he nationwide backlog has grown . . . .”). In response, USCIS
4    has purportedly increased hiring to adjudicate these applications. Oppo. at 10. Thus, it
5    does not appear that there is any impropriety in the delay of Plaintiff’s application.
6    Weighing the TRAC factors, the agency’s delay is not unreasonable. See TRAC, 750 F.2d
7    at 79-80 (noting that the Court weighs six factors to determine whether an agency’s delay
8    is unreasonable). Accordingly, the Court concludes that Plaintiff has failed to state a
9    claim under the APA.
10         2.      Mandamus Act
11         The Mandamus Act provides that “[t]he district courts shall have original
12   jurisdiction of any action in the nature of mandamus to compel an officer or employee of
13   the United States or any agency thereof to perform a duty owed to the plaintiff.”
14   28 U.S.C. § 1361. “For mandamus relief, three elements must be satisfied: ‘(1) the
15   plaintiff’s claim is clear and certain; (2) the [defendant official’s] duty is ministerial and
16   so plainly prescribed to be free from doubt; and (3) no other adequate remedy is
17   available.’” Johnson v. Reilly, 349 F.3d 1149, 1154 (9th Cir. 2003) (quoting R.T.
18   Vanderbilt Co. v. Babbitt, 113 F.3d 1061, 1065 n.5 (9th Cir. 1997)). Mandamus is an
19   extraordinary remedy which is within a district court’s discretion to deny even if the test
20   is met. Id.
21         Here, the Court finds that Plaintiff fails to satisfy the first prong of the test. As
22   discussed above, the INA precludes the possibility of a private right of action based on
23   the timing requirements of 8 U.S.C. § 1158(d)(5)(A) and in interpreting other provisions
24   of the INA with similar bars against private rights of action, the Ninth Circuit has held
25   that mandamus relief is unavailable. See Campos v. INS, 62 F.3d 311, 313-14 (9th Cir.
26   1995); see also Liuqing Zhu, 2019 U.S. Dist. LEXIS 68043, at *12; Pesantez v. Johnson,
27   No. 15 Civ. 1155 (BMC), 2015 WL 5475655, at *2 (E.D.N.Y. Sept. 17, 2015) (“It is
28   beyond serious dispute that mandamus . . . is unavailable to compel compliance with a

                                                    9
                                                                                    19cv52-MMA (BLM)
1    statutory obligation when the underlying statute expressly disclaims a private right of
2    action.”). As such, Plaintiff fails to state a claim under the Mandamus Act.
3          3.     Due Process
4          Plaintiff alleges that USCIS’s last in, first out policy denies asylum seekers due
5    process. The Constitution protects everyone within the territory of the United states,
6    regardless of citizenship. Zadvydas v. Davis, 533 U.S. 678, 693 (2001); see also Ms. L,
7    302 F. Supp. 3d at 1161. They must be afforded “the opportunity to be heard ‘at a
8    meaningful time and in a meaningful manner.’” Mathews v. Eldridge, 424 U.S. 319, 333
9    (1976) (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). Additionally, a
10   cognizable liberty or property interest must exist in the first instance for a procedural due
11   process claim to lie. See Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 569-71
12   (1972).
13         The Sixth Circuit has squarely rejected a due process challenge to a delay in
14   adjudicating an asylum proceeding. Vang v. Gonzales, 237 F. App’x 24 (6th Cir. 2007).
15   In Vang, the court considered the argument that the government’s 14-year delay in
16   completing the plaintiffs’ asylum proceedings deprived them of due process. Id. at 31.
17   The Sixth Circuit rejected the plaintiffs’ reliance on the 45-day timeframe set out in
18   § 1158(d)(5)(A)(ii), noting that the plain language of § 1158(d)(7) clarifies that
19   “‘[n]othing in this subsection shall be construed to create any substant[ive] or procedural
20   right or benefit . . . .’” Id. at 31. The Eastern District of New York has likewise
21   considered lengthy delays and due process questions in adjudicating an asylum
22   proceeding. L.M., 150 F. Supp. 3d at 216-17. There, the court concluded that the
23   plaintiffs failed to adequately allege a due process violation because § 1158(d)(7)
24   “explicitly disclaims the creation of any enforceable ‘substantive or procedural right or
25   benefit’” and courts considering delays in the immigration context had found delays of
26   longer than 2 years were not due process violations. Id. at 217.
27         Based on the foregoing, the Court concludes that Plaintiff has failed to adequately
28   allege a due process violation because § 1158(d)(7) explains that the INA does not create

                                                   10
                                                                                  19cv52-MMA (BLM)
1    a “substantive or procedural right or benefit.” 8 U.S.C. § 1158(d)(7). Thus, Plaintiff has
2    not suffered a cognizable deprivation of rights. See Bd. of Regents of State Colls., 408
3    U.S. at 569. Additionally, courts have found longer delays than Plaintiff’s in the
4    immigration context did not constitute a deprivation of due process rights. Arostegui v.
5    Holder, 368 F. App’x 169, 172 (2d Cir. 2010) (finding that a five-year delay in initiating
6    removal proceedings did not violate the petitioner’s due process rights); Vang, 237 F.
7    App’x at 31 (finding a fourteen-year delay in adjudicating the plaintiff’s asylum
8    application did not violate due process); Mudric v. AG of the United States, 469 F.3d 94,
9    99 (3d Cir. 2006) (finding no due process violation for a four-year delay in processing an
10   asylum application because “federal immigration laws do not vest in aliens a
11   constitutional right to have their immigration matters adjudicated in the most expeditious
12   manner possible”); Elia v. Gonzales, 431 F.3d 268, 275-76 (6th Cir. 2005) (finding a
13   five-year delay in scheduling a deportation hearing did not violate due process).
14                                          CONCLUSION
15         Based on the foregoing, the Court GRANTS Defendants’ motion and
16   DISMISSES Plaintiff’s Complaint with prejudice and without leave to amend. See
17   Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298 (9th Cir. 1998) (“Although there is
18   a general rule that parties are allowed to amend their pleadings, it does not extend to
19   cases in which any amendment would be an exercise in futility or where the amended
20   complaint would also be subject to dismissal.”). The Clerk of Court is instructed to enter
21   judgment accordingly and close this case.
22         IT IS SO ORDERED.
23   Dated: July 26, 2019
24
25
26
27
28

                                                  11
                                                                                 19cv52-MMA (BLM)
